                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF:                                                 CASE NUMBER:

LOSAVIO, SALVADOR                                                 19-12297
LOSAVIO, SCARLET ANN                                              Section B

DEBTOR(S)                                                         CHAPTER 7
                                                                  LIQUIDATION

                                           ORDER

       IT IS ORDERED that the action of Barbara Rivera-Fulton, Trustee, be approved, and that

she is hereby authorized to abandon property of the estate described in her Trustee’s Additional

Petition of Disclaimer and Abandonment and that the entry of this order shall be deemed to

constitute the abandonment of said property by the Trustee.




              New Orleans, Louisiana, October 3, 2019.



                                                    Hon. Jerry A. Brown
                                                    U.S. Bankruptcy Judge
